DETAILED ACTION – Corrected Notice of Allowability

Claim Status
1.  Original claims 1-2, 5, 8, 11, 14, 17, 20-21, 24, 27, 32-33, 42, 48, 66, 81, and 98-105 were renumbered claims 1-25 and allowed in the Notice of Allowance filed 04/21/21.

2. Original claim 89 was inadvertently cancelled by Examiner’s Amendment and has been added back as new claim 106 (see below).

EXAMINER’S AMENDMENT
3.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.  The application has been amended as follows: 

Claim 106. (New) A method of making a modified Clostridial botulinum neurotoxin (BoNT) of claim 1, the method comprising making one or more substitution mutations at a position corresponding to 1248 and 1249 in serotype B, strain 1 (BoNT/B1) comprising the amino acid sequence of SEQ ID NO: 1.


Zhiyun Ge on 05/20/21 (see Interview Summary, attached).

Allowable Subject Matter
6.  Claims 1-2, 5, 8, 11, 14, 17, 20-21, 24, 27, 32-33, 42, 48, 66, 81, 98-105, and 106, renumbered as claims 1-26 are allowed.

7.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
May 20, 2021